EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Alan D. Miller on 05 March 2021.

The application has been amended as follows:
“comprising” in line 1 of claim 10 should read “comprising:”
“said receptacle for collecting urine,” in line 7 of claim 10 should read “said receptacle”
	“the flexible seals” in lines 13 and 14 of claim 10 should read “the one or more flexible seals”
“the accelerometer” in line 2 of claim 19 should read “the one or more accelerometers”
“comprises” in line 2 of claim 11 should read “comprises:”
“an urine analysis” in line 6 of claim 11 should read “a urine analysis”
“10” in line 1 of claim 19 should read “11”
“the accelerometer” in line 2 of claim 19 should read “the one or more accelerometers”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, either alone or in combination, wherein the core unit comprises an outer hull, one or more flexible seals, and a bracket, the one or more flexible seals comprising a flexible rim and a rigid leg, and the weight sensor comprising a proximal side, a distal side, and a strain gauge between the proximal said and the distal side, wherein the flexible rim elastically connects the flexible seals to the outer hull; the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/AURELIE H TU/Examiner, Art Unit 3791





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791